NOTICE OF ALLOWABILITY

Response Filed
	Applicant’s response, filed March 9, 2021, has been entered.  Claims 1-12 remain pending; claims 13 and 14 are canceled.

Information Disclosure Statements
	The information disclosure statement filed December 28, 2020 has been entered and the references cited therein have been considered by the examiner.

Claims Allowed
	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the invention as recited in independent claim 1 of the instant reissue application.  The prior art does not teach or fairly suggest a system with a first flexible retractor element including a flexible tube and a rigid rod slidable into the flexible tube where the rigid rod is a straight component of rigid material.  Nakao, U.S. Patent No. 7,396,329, teaches a balloon 16 that has inflatable end members 26, 28 and a plurality of spacer rods 30 connecting the end members 26, 28 and in the inflated configuration, rods 30 push end members 26, 28 away from one another thus generating retractor action tending to longitudinally spread tissues of the inner wall of the colon (see col. 7, lines 22-28 and Fig. 2).  Nakao also teaches that spacer members 30 of balloon 16 may be provided with a semi-rigid stiffener rod to facilitate ejection of the balloon 16 from the distal end of the tube 12, as shown in Figure 2.  However, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/
Conf:  /GAS/